Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered September 6, 2000, convicting defendant upon his plea of guilty of the crimes of rape in the second degree (two counts), rape in the third degree (three counts), sodomy in the third degree, sexual abuse in the second degree (two counts) and endangering the welfare of a child.
Defendant pleaded guilty to rape in the second degree (two counts), rape in the third degree (three counts), sodomy in the third degree, sexual abuse in the second degree (two counts) and endangering the welfare of a child in full satisfaction of a 15-count indictment and was thereafter sentenced to an aggregate prison term of 3V2 to IOV2 years. Defendant appeals contending that his sentence is harsh and excessive. Our review of the record discloses no extraordinary circumstances warranting modification in the interest of justice (see, People v Journey, 260 AD2d 863; People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Accordingly, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.